Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT

                                     No. 04-15-000064-CV

                      IN THE INTEREST OF K.R.E.T., et al., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02260
                           Honorable Dick Alcala, Judge Presiding

        BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Appellant is indigent; no costs of court are taxed in this appeal.

       SIGNED July 22, 2015.


                                                _____________________________
                                                Patricia O. Alvarez, Justice